Title: To James Madison from Stevens Thomson Mason, 8 May 1802 (Abstract)
From: Mason, Stevens Thomson
To: Madison, James


8 May 1802. Recommends the bearer, Lund Washington, “as a person desirous and capable of filling the office of a Clerke in your Department should any vacancy occur.”
 

   
   RC (DLC). 1 p.



   
   This was probably the Lund Washington (b. 1767) who was the son of Robert Washington and Alice Strother Washington of Green Hill, Virginia (Abbot, Papers of Washington: Presidential Series, 1:369 n. 1).


